 



Exhibit 10.2
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
     THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Agreement”) is
made and entered into as of the 29th day of February, 2008, by and between
Pioneer Drilling Company, a Texas corporation having its principal place of
business at 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209 (the
“Parent”), Pioneer Production Services, Inc., a Delaware corporation and wholly
owned subsidiary of Parent having its principal place of business at 1250 N.E.
Loop 410, Suite 1000, San Antonio, Texas 78209 (the “Employer”), and Joe
Eustace, residing at 1305 US 281 South, Pleasanton, Texas 78064 (the
“Employee”).
RECITALS
     WHEREAS, the Parent, WEDGE Group Incorporated (“WEDGE Group”), WEDGE Energy
Holdings, L.L.C., WEDGE Oil and Gas Services, L.L.C., Timothy Daley, John
Patterson and Patrick Grissom are party to that certain Securities Purchase
Agreement, dated as of January ___, 2008 (the “Purchase Agreement”), pursuant to
which the Parent will acquire all of the existing and outstanding limited
liability company interests of WEDGE Fishing and Rental Services, L.L.C. and
WEDGE Well Services, L.L.C. and all of the issued and outstanding capital stock
of WEDGE Wireline Services, Inc., all upon the terms and subject to the
conditions set forth in the Purchase Agreement; and
     WHEREAS, the Employee is employed by the Employer as President — Pioneer
Energy Services, a division of Pioneer Drilling Company; and
     WHEREAS, simultaneously with and following the execution of this Agreement,
the Parent and the Employer have agreed to provide, and will provide, the
Employee with access to certain confidential information that relates to the
business of the Parent and the Employer to include confidential information to
which the Employee did not have access prior to execution of this Agreement; and
     WHEREAS, the Parent and the Employer desire that any such information not
be disclosed to other parties or otherwise used for unauthorized purposes; and
     WHEREAS, the execution and delivery of this Agreement by the Employee is a
condition to the obligations of the Parent to consummate the transactions
contemplated by the Purchase Agreement; and
     WHEREAS, upon the consummation of the transactions contemplated the
Purchase Agreement on the date hereof, the Employee will receive a transaction
bonus from WEDGE Group or certain of its affiliates; and
     WHEREAS, the execution and delivery of this Agreement by the Employee is a
condition to the Employee’s participation in the Key Employee Severance Plan of
the Parent (the “Severance Plan”); and
     WHEREAS, the execution and delivery of this Agreement by the Employee is a
condition to the Employee’s participation in the 2003 Incentive Plan of the
Parent (the “Option Plan”) and the grant by the Parent to the Employee of
options to purchase shares of the Common Stock of the Parent (the “Common
Stock”) pursuant to the Option Plan;
     NOW, THEREFORE, in consideration of the above premises and the following
mutual covenants and conditions, the parties hereby agree as follows:

1



--------------------------------------------------------------------------------



 



1.   Restrictive Covenants.

  (a)   Certain Definitions.

  (i)   “Affiliate” means, with respect to any particular Person or entity, any
Person controlling, controlled by or under common control with such Person or
entity.     (ii)   “Confidential Information” means any trade secrets, know-how,
technical data or proprietary information of the Parent or the Employer,
including, without limitation, information relating to products, services,
processes, designs, formulas, developmental or experimental work, improvements,
discoveries, plans for research or products, databases, computer programs,
software source documents, development tools, other original works of
authorship, hardware configuration, marketing and sales plans, business plans,
budgets and financial information, prices and costs, customer lists, supplier
lists, contact and key person lists, information regarding the skills and
compensation of employees and contractors of the Parent or the Employer and
other business information. The term “Confidential Information” includes all of
the foregoing information, rights and materials, whether tangible or intangible,
whether in written, oral, chemical, magnetic, photographic, optical or other
form, in all stages of research and development, and whether now existing, or
developed or created at any time during the Employee’s employment by the
Employer. “Confidential Information” does not include any information that is or
becomes generally available to the public other than as a result, directly or
indirectly, of a breach by the Employee of this Agreement.     (iii)   “Covenant
Term” means the period beginning on the date of this Agreement and ending on the
three-year anniversary of the date of this Agreement.     (iv)   “Directly or
Indirectly” means either directly as an individual or indirectly through any
other Person, including as an officer, director, employee, employer, consultant,
advisor, referring source, financing source, stockholder, investor or partner of
or in any other Person (other than the ownership of publicly-traded securities
that constitute less than 1% of the outstanding securities in such class).    
(v)   “Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust or other enterprise or entity.     (vi)  
“Restricted Business” means each of the following: (A) the business of providing
wireline services, fishing and rental tool services and well services, (B) each
other business conducted by the Employer on, or within six (6) months prior to,
the date of this Agreement and (C) the business of providing products or
services substantially similar to or related to any of the foregoing.     (vii)
  “Restricted Territory” means the United States of America.

  (b)   Confidentiality.

  (i)   Access to Confidential Information. The Employee acknowledges that he
has occupied a position of trust and confidence with the Employer prior to the
date hereof and has become familiar with the Confidential Information of the

2



--------------------------------------------------------------------------------



 



      Employer. During the Employee’s employment by the Employer, the Employer
promises and agrees to provide the Employee with continued access to such
Confidential Information and additional Confidential Information of the Parent
and the Employer. The Employee agrees that the performance of his duties to the
Employer requires that he become familiar with all such Confidential
Information, and Employee agrees to become familiar with such Confidential
Information. The Employee acknowledges that all such Confidential Information is
the property of the Parent and the Employer, respectively, and that any use or
public disclosure of the Confidential Information by the Employee (other than in
the good faith performance of his duties to the Employer) would have an adverse
effect on the business of the Parent and the Employer. The Employee acknowledges
that he has agreed to the covenants set forth in this Section 1(b), as well as
in Section 1(c), Section 1(d) and Section 1(e), as a condition to the Parent’s
acquisition of the Employer and its goodwill, and the employment of the Employee
by the Employer.     (ii)   Treatment of Confidential Information. At all times
during the Employee’s employment by the Employer and at all times thereafter,
the Employee will (A) not use, disclose or otherwise permit any Person access to
any Confidential Information (except, while employed by the Employer, in the
good faith performance of the Employee’s duties and responsibilities to the
Employer), (B) not sell, license or otherwise exploit any products or services
that embody in whole or in part any Confidential Information and (C) take all
reasonable precautions to prevent disclosure of any Confidential Information to
unauthorized Persons.     (iii)   Non-Use of Proprietary Information of Others.
At all times during the Employee’s employment by the Employer, the Employee will
not improperly use or disclose any confidential or proprietary information or
trade secrets of any former or concurrent employer or other Person, and will not
bring onto the premises of the Parent or the Employer any unpublished document
or any property belonging to any such employer or Person without such employer’s
or Person’s written consent.     (iv)   Treatment of Third Party Proprietary
Information. The Employer and the Parent have and in the future will receive
from third parties their confidential or proprietary information subject to a
duty to maintain the confidentiality of and to use such information only for
certain limited purposes. At all times during the Employee’s employment by the
Employer, the Employee will hold all such third party confidential or
proprietary information in the strictest confidence and not disclose it to any
Person or use it, except as necessary in the course of the Employee’s work on
behalf of the Employer and in accordance with the Employer’s or the Parent’s
agreement with such third party.     (v)   Compelled Disclosure. Notwithstanding
the provisions of Section 1(b)(i), if the Employee is requested to disclose any
Confidential Information to any governmental, regulatory or other such authority
with proper jurisdiction, the Employee must promptly notify the Parent and the
Employer to permit the Parent and the Employer to seek a protective order or to
take other appropriate action. The Employee must also exercise his reasonable
best efforts (subject to the advice of legal counsel) to cooperate in the Parent
and the Employer’s efforts to

3



--------------------------------------------------------------------------------



 



      obtain a protective order or other reasonable assurance that confidential
treatment will be accorded to the Confidential Information. If, in the absence
of a protective order, the Employee is, in the opinion of legal counsel,
compelled as a matter of law to disclose the Confidential Information, the
Employee may disclose to the party compelling disclosure such part, and only
such part, of the Confidential Information that is required by law or legal
process to be disclosed.

(c) Non-Solicitation. In consideration of the Employer’s promise to provide the
Employee access to Confidential Information (and continue access previously
given), the Employee covenants and agrees that at all times during the Covenant
Term, the Employee will not (other than within the scope of his employment with
the Employer), Directly or Indirectly, (i) solicit, encourage, recruit or
induce, or attempt to solicit, encourage, recruit or induce, or take any other
action that is intended, directly or indirectly, to result in any employee of
the Parent, the Employer or any of their respective Affiliates to terminate his
or her employment, (ii) interfere in any manner with the contractual or
employment relationship between the Employer, the Parent or any of their
respective Affiliates, on the one hand, and any other employees or independent
contractors of the Employer, the Parent or any of their respective Affiliates,
on the other hand, or (iii) hire or attempt to hire any former employee of the
Employer, the Parent or any of their respective Affiliates, whose termination
from employment has been effective for one year or less.
(d) Non-Interference with Business Relationships. In consideration of the
Employer’s promise to provide the Employee access to Confidential Information
(and continue access previously given), the Employee covenants and agrees that
at all times during the Covenant Term, the Employee will not (other than within
the scope of his employment with the Employer), Directly or Indirectly, (i) call
on, solicit or attempt to call on or solicit any customer, customer prospect,
supplier or account of the Parent, the Employer or any of their respective
Affiliates in respect of Restricted Business, (ii) influence or attempt to
influence any customer, customer prospect, supplier or account of the Parent,
the Employer or any of their respective Affiliates to stop doing business with
the Parent, the Employer and their respective Affiliates or (iii) influence or
attempt to influence any customer, customer prospect, supplier or account of the
Parent, the Employer or any of their respective Affiliates to do business with a
competing Person.
(e) Non-Competition. In consideration of the Employer’s promise to provide the
Employee access to Confidential Information (and continue access previously
given), the Employee covenants and agrees that at all times during the Covenant
Term, the Employee will not (other than within the scope of his employment with
the Employer), Directly or Indirectly, (i) engage in any Restricted Business
within the Restricted Territory or (ii) give advice or lend credit, money or
reputation to any Person engaged in or establishing any Restricted Business in
the Restricted Territory. The Employee waives any and all right to contest the
Parent’s and the Employer’s right and ability to enforce the agreements and
covenants of the Employee contained in this Section 1(e) where his employment by
the Employer has been terminated by the Employer.
(f) Protection of Acquired Goodwill. The agreements and covenants in this
Section 1 have been separately bargained for by the Parent (on behalf of itself
and the Employer) to protect the Employer and its business and goodwill, which
is being acquired by the Parent under the Purchase Agreement, and to ensure that
the Parent will have the full benefit of the value thereof. The Employee
acknowledges that the nature of the business conducted by the Parent and the
Employer is highly competitive, that one of the most valuable assets of the
Employer is its goodwill in the marketplace and among its clients and customers,
which the Employee helped to develop and maintain in the course of the
Employee’s service to the Employer, and that the Parent, in entering into the
transactions contemplated by the Purchase Agreement, has relied on

4



--------------------------------------------------------------------------------



 



the fact that it is acquiring the goodwill of the Employer and therefore the
willingness of the Employee to restrict his ability to compete with the Employer
per the terms of this Agreement.
(g) Reasonable Scope of Covenants. The Employee acknowledges and agrees that the
agreements and covenants set forth in this Section 1 are (i) necessary to
protect the legitimate business interests of the Parent and the Employer,
including the protection of confidential information and intellectual property,
(ii) reasonable as to time, geographic area and scope of activity and do not
impose a greater restraint on the activities of the Employee than is reasonably
necessary to protect such legitimate business interests of the Parent and the
Employer and (iii) reasonable in light of the consideration and other value
provided to the Employee by the Employer. The Employee hereby waives any and all
right to contest the validity of the agreements and covenants in this Section 1
on the ground of the breadth of their geographic or business coverage or the
length of their term. If, notwithstanding the foregoing, any of the above
agreements and covenants in this Section 1 (or any items or elements thereof)
are held to be unreasonable, invalid, or otherwise unenforceable, in whole or in
part, the Employee, the Parent and the Employer each agree that any court or
authority so finding will have the authority to reform, redraft, blue pencil or
otherwise modify any and all portions ruled to be unreasonable, invalid or
unenforceable, whether as to time, scope, geography or otherwise, so that the
covenant or covenants, as so reformed, will be applicable and enforceable to the
fullest extent allowed by law.
(h) Independent Covenants. Each of the agreements and covenants of the Employee
contained in Section 1(b), Section 1(c), Section 1(d) and Section 1(e) will be
construed as independent of any other provision of this Agreement or of any
other agreement or arrangement between the Parent or the Employer, on the one
hand, and the Employee, on the other hand, and the existence of any claim or
cause of action by the Employee against the Parent or the Employer (or any of
their respective Affiliates) will not constitute a defense to the enforcement by
the Parent or the Employer of such covenants. The Employee understands that the
agreements and covenants of the Employee contained in Section 1(b),
Section 1(c), Section 1(d) and Section 1(e) are essential elements of the
transactions contemplated by the Purchase Agreement and, but for such covenants,
the Parent would not have agreed to enter into the Purchase Agreement or to
consummate the transactions contemplated thereby. The Employee further
understands and agrees that the promise by the Company to provide Confidential
Information herein is in return for the promises and agreements by the Employee
under Section 1(b), Section 1(c), Section 1(d) and Section 1(e).
(i) Equitable Remedies. In the event of a breach or a threatened breach by the
Employee of any of the provisions of this Section 1, the Employee acknowledges
that the Parent and/or the Employer will suffer irreparable damage or injury not
fully compensable by money damages, or the exact amount of which may be
impossible to obtain, and, therefore, will not have an adequate remedy available
at law. Accordingly, the Parent and the Employer will be entitled to obtain such
injunctive relief or other equitable remedy, without the necessity of posting
bond therefor, from any court of competent jurisdiction as may be necessary or
appropriate to prevent or curtail any such breach, threatened or actual. The
foregoing will be in addition to any other rights the Parent and the Employer
may have at law or in equity, including without limitation the right to sue for
damages. The Employee agrees that if, during any calendar month during the
Covenant Term, the Employee is not in compliance with any of the covenants in
this Section 1, the Parent and the Employer will be entitled to, among other
remedies, specific enforcement of the Employee’s compliance with all such
covenants for an additional number of calendar months following the end of the
Covenant Term as equals the number of calendar months during which such
noncompliance occurred.

5



--------------------------------------------------------------------------------



 



2.   Repurchase Option.

(a) Grant of Repurchase Option. The Parent will have the right, but not the
obligation, to repurchase all of the shares of Common Stock issued to the
Employee pursuant to the exercise of options or the grant of restricted stock
under the Option Plan (the “Subject Shares”) upon any breach by the Employee of
any of the Employee’s covenants and obligations pursuant to Section 1 (the
“Triggering Breach”) on the terms and subject to the conditions set forth in
this Section 2 (the “Repurchase Option”). The Repurchase Option is in addition
to any rights or remedies that the Parent may have, or choose to exercise, with
respect to any Triggering Breach.
(b) Exercise of Repurchase Option. In order to exercise the Repurchase Option
with respect to a particular Triggering Breach, the Parent must give written
notice to the Employee no later than sixty (60) days after the date on which the
Chief Executive Officer or the Secretary of the Parent has actual knowledge of
all of the circumstances constituting such Triggering Breach. If the Parent
fails to give notice within such sixty (60) day period, the Repurchase Option
with respect to such Triggering Breach will terminate unless the Parent and the
Employee have agreed to extend such period for exercise. The failure of the
Parent to exercise its Repurchase Option with respect to any particular
Triggering Breach will not prejudice its right to exercise its Repurchase Option
with respect to any subsequent Triggering Breach. The Repurchase Option may be
exercised, in the Parent’s sole discretion, for all or any portion of the
Subject Shares subject to the Repurchase Option.
(c) Consummation of Repurchase Option. The purchase price for the Subject Shares
being repurchased by the Parent pursuant to the Repurchase Option will be the
Employee’s original cost for such Subject Shares (the “Repurchase Price”). On
the first business day after the expiration of fifteen (15) days from the date
of the written notice to the Employee of the Parent’s exercise of the Repurchase
Option, (i) the Parent will pay the Repurchase Price to the Employee and
(ii) the Employee will deliver the Subject Shares, with such evidence of
conveyance as the Parent may reasonably request, to the Parent.
(d) Assignment of Repurchase Option. The Parent may assign the Repurchase Option
at any time, whether or not such option is then exercisable, to one or more
Persons as may be selected by the Parent.
(e) Substituted Property. Upon the occurrence of a change in the character or
amount of the Common Stock, any and all new, substituted or additional
securities or other property to which the Employee is entitled by reason of the
Employee’s ownership of Subject Shares will be automatically subject to the
Repurchase Option and included in the term “Subject Shares” for all purposes of
the Repurchase Option. Similar provision will be made for any like changes
occurring with respect to any such new, substituted or additional securities or
other property. The aggregate Repurchase Price will remain the same after any
such changes.

3.   Right of Restitution.

(a) Grant of Right. Upon the occurrence of any Triggering Breach, the Parent
will have the right (the “Right of Restitution”) to require the Employee to pay
to the Parent an amount of cash (the “Restitution Amount”) equal to the sum of
(i) the dollar amount of all cash payments made by the Parent to the Employee
pursuant to the Severance Plan, (ii) the dollar cost to the Parent of all
non-cash benefits made available by the Parent to the Employee pursuant to the
Severance Plan and (iii) the Realized Profit (as defined in Section 3(e)) in
respect of all Subject Shares previously transferred by the Employee (which
Subject Shares, upon such Triggering Breach,

6



--------------------------------------------------------------------------------



 



would have become subject to the Repurchase Option in accordance with Section 2
but for such transfer). The Right of Restitution is in addition to any rights or
remedies that the Parent may have, or choose to exercise, with respect to any
Triggering Breach.
(b) Exercise of Right. In order to exercise the Right of Restitution, the Parent
must give written notice to the Employee no later than sixty (60) days after the
date on which the Chief Executive Officer or the Secretary of the Parent has
actual knowledge of all of the circumstances constituting the Triggering Breach.
If the Parent fails to give notice within such sixty (60) day period, the Right
of Restitution will terminate unless the Parent and the Employee have agreed to
extend such period for exercise.
(c) Terms of Payment. The Employee must pay the Restitution Amount to the Parent
no later than the first business day after the expiration of fifteen (15) days
from the date of the written notice to the Employee of the Parent’s exercise of
the Right of Restitution following the occurrence of the Triggering Breach. At
the Parent’s option, the Parent may set-off against the Restitution Amount any
sum owed to the Employee by the Parent, including the amount of any Repurchase
Price payable to the Employee.
(d) Substituted Property. Upon the occurrence of any change in the character or
amount of the Common Stock, any and all new, substituted or additional
securities or other property to which the Employee is entitled by reason of the
Employee’s ownership of Subject Shares will be automatically included in the
term “Subject Shares,” and the value thereof included in the calculation of the
Realized Profit, for all purposes of the Right of Restitution. Similar provision
will be made for any like changes occurring with respect to any such new,
substituted or additional securities or other property.
(e) Realized Profit. The “Realized Profit” shall be (i) with respect to any bona
fide transfer of Subject Shares to a third party in an arms’ length transaction,
the amount of any gain realized, or payment received, by the Employee as a
result of the transfer and (ii) with respect to any other transfer of Subject
Shares, the Fair Market Value (as defined below) of such shares on the effective
date of such transfer, in each case with simple interest accruing on such amount
from the date of transfer to the date on which the Restitution Amount is paid to
the Parent at a rate of eight percent (8.00%) per annum. “Fair Market Value”
means, as of any date, the value of a Subject Share as determined in good faith
by the Board of Directors of the Parent, except that if the Common Stock is
listed on a national securities exchange or quotation system on such date, the
Fair Market Value of a Subject Share will be the closing price of a share of
Common Stock (or the mean of the closing bid and asked prices of a share of
Common Stock if the Common Stock is so quoted instead) as quoted on the national
securities exchange or quotation system constituting the primary market for the
Common Stock, as reported by Bloomberg Financial Markets or such other source as
the Parent deems reliable. If the relevant date of valuation does not fall on a
day on which the Common Stock has traded on such securities exchange or
quotation system, the date on which the Fair Market Value will be established
will be the last day on which the Common Stock was so traded prior to the
relevant date, or such other appropriate day as may be determined by the Board
of Directors of the Parent, in its discretion.

4.   Return of Employer Property. Immediately following the termination of the
Employee’s employment by the Employer (regardless of the reason for termination,
if any, and regardless of whether such employment is terminated by the Employee
or the Employer), the Employee must deliver to the Employer (and will not
knowingly keep in his possession or deliver to any other Person) any and all
property of the Parent or the Employer (e.g., laptop computers, records, data,

7



--------------------------------------------------------------------------------



 



    notes, reports, proposals, lists, correspondence or specifications) or
reproductions of any such property, regardless of the media or format in which
such property is retained.   5.   Disclaimer of Employment Contract. The
Employee agrees and acknowledges that this Agreement is not an employment
contract for a term and that the Employee has the right to resign from the
Employer, and the Employer has the right to terminate its employment of the
Employee at will, at any time, for any or no reason, with or without cause,
consistent with applicable law. The Employee agrees and acknowledges that the
termination of the Employee’s employment by the Employer (regardless of the
reason for termination, if any, and regardless of whether terminated by the
Employee or the Employer) will not result in the termination of this Agreement
or the Employee’s obligations hereunder.   6.   Notices. Any and all notices in
connection with this Agreement will be deemed adequately given only if in
writing and (a) personally delivered, (b) sent by first class, registered or
certified mail, postage prepaid, return receipt requested, or by recognized,
receipted overnight courier or (c) sent by facsimile transmission or electronic
mail, provided that a physical copy is also sent with postage prepaid thereon
via regular mail on that date to the party for whom such notice is intended. A
written notice will be deemed to have been given to the recipient party on the
earlier of (i) the date it is actually received by the recipient; (ii) the date
delivery is refused at the address required by this Agreement; (iii) with
respect to notices sent by mail or overnight courier, the date that the Postal
Service or overnight courier, as the case may be, indicates that such notice was
undeliverable at the address required by this Agreement; or (iv) immediately
upon the non-automated confirmation of receipt by the recipient if sent by
facsimile transmission or electronic mail. Any and all notices referred to in
this Agreement, or that any party desires to give to any other party, must be
addressed to the recipient parties at the addresses set forth in the preamble to
this Agreement or to such other addresses, facsimile numbers or electronic mail
addresses as such recipient party may have specified by notice given to the
other party pursuant to this Section 6.   7.   Assignment. The Employee may not
delegate any of his duties or obligations under this Agreement. The rights and
obligations of the Parent and the Employer under this Agreement will inure to
the benefit of and will be binding upon their respective successors and assigns.
This Agreement may not be interpreted to confer any rights or remedies upon any
Person other than the parties and their respective successors and permitted
assigns.   8.   Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the parties and contains all of the agreements
made between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all prior written agreements and any and all prior
or contemporaneous oral agreements between the parties hereto, with respect to
the subject matter hereof.   9.   Amendments and Waivers. No amendment or waiver
of any provision of this Agreement will be valid unless it is in writing and
signed by the Parent, the Employer and the Employee. No waiver by any party to
this Agreement of any default or breach of covenant hereunder, whether
intentional or not, may be deemed to extend to any other prior, contemporaneous
or subsequent default or breach of covenant hereunder or affect in any way any
rights arising by virtue of any other prior, contemporaneous or subsequent such
occurrence.   10.   Severability. If any provision of this Agreement, as applied
to any party or to any circumstance, is held invalid, illegal, void or
unenforceable by any court of competent jurisdiction, (a) such provision, as
applied to such party or such circumstance, is hereby deemed modified to give
effect to the original written intent of the parties to the greatest extent
consistent with being valid

8



--------------------------------------------------------------------------------



 



    and enforceable under applicable law, (b) the application of such provision
to any other party or to any other circumstance will not be affected or impaired
thereby and (c) the validity, legality and enforceability of the remaining
provisions of this Agreement will remain in full force and effect. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining provisions of this Agreement without including any of
such that may be hereafter declared to be (in whole or in part) invalid,
illegal, void or unenforceable.   11.   Headings. The section headings contained
in this Agreement are inserted for convenience only and are not to be a
construction of the provisions hereof.   12.   Recitals. The recitals to this
Agreement are incorporated herein as an integral part hereof and will be
considered as substantive and not prefatory language.   13.   Further
Assurances. Each of the parties agrees to execute and deliver all such further
documents, instruments and agreements and take such other and further action as
may be necessary or appropriate to carry out the purposes and intents of this
Agreement.   14.   Governing Law. This Agreement will be governed by, and
construed in accordance with, the domestic laws of the State of Texas, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas.   15.
  Remedies Cumulative. The remedies provided for in this Agreement are
cumulative and not exclusive of any other remedies provided at law. If any party
to this Agreement brings any action, at law or in equity, to enforce or
interpret the terms of this Agreement, the substantially prevailing party will
be entitled to recover from the other party to this Agreement reasonable
attorneys’ fees and other out-of-pocket expenses associated with such action, in
addition to any other relief to which such may be entitled.   16.   WAIVER OF
JURY TRIAL.

(a) WAIVER. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(b) CERTIFICATION. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVER, (iii) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY
AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 16.

17.   Construction. The parties jointly participated in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent
or interpretation arises, this Agreement must be construed as if drafted jointly
by the parties and no presumptions or burdens of proof may arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The

9



--------------------------------------------------------------------------------



 



    parties intend that each provision and covenant contained in this Agreement
have independent significance.   18.   Counterparts. This Agreement may be
executed in two or more counterparts (including by exchange of signature pages
transmitted by facsimile or other electronic means), each of which will be
deemed an original but all of which, when together, will constitute one and the
same instrument.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Confidentiality and Non-Competition Agreement has
been executed by the parties hereto as of the date first written above. By their
signature below, each Party warrants and affirms that they have read and
understand the terms of this Agreement, and enter into it knowingly and
voluntarily, with ample time to consider its import.
PARENT:

          PIONEER DRILLING COMPANY, a Texas corporation
      By:   /s/ Joyce M. Schuldt         Name:   Joyce M. Schuldt       
Title:   EVP, CFO, Secretary       

EMPLOYER:

          PIONEER PRODUCTION SERVICES, INC., a Delaware corporation
      By:   /s/ Joyce M. Schuldt         Name:   Joyce M. Schuldt       
Title:   EVP, CFO, Secretary       

EMPLOYEE:
/s/ Joseph B. Eustace                    
Printed Name: Joseph B. Eustace                    
{Signature Page to Confidentiality and Non-Competition Agreement}

